

115 HRES 1145 IH: Expressing the need for bold climate action in response to the release of the United Nations report titled “Global Warming of 1.5 degrees Celsius, an IPCC special report on the impacts of global warming of 1.5 degrees Celsius above pre-industrial levels and related global greenhouse gas emission pathways in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty”.
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1145IN THE HOUSE OF REPRESENTATIVESNovember 13, 2018Mr. Quigley (for himself, Ms. Matsui, Mr. Tonko, Mr. Connolly, Mr. Polis, Ms. Pingree, Mr. Cartwright, Mr. Lowenthal, Mr. Huffman, Ms. Barragán, Mr. McNerney, Mr. Kilmer, Mr. Thompson of California, Mrs. Carolyn B. Maloney of New York, Mr. Welch, Mr. Engel, Mr. DeSaulnier, Ms. Bonamici, Ms. Kaptur, Mrs. Watson Coleman, Mr. Khanna, Mr. Beyer, Mr. Grijalva, Mr. Langevin, Ms. Schakowsky, Ms. Wasserman Schultz, Mrs. Dingell, Mr. Carbajal, Mr. Lipinski, Mr. Moulton, Mr. Ben Ray Luján of New Mexico, Mrs. Davis of California, Mr. McGovern, Ms. McCollum, Mr. Price of North Carolina, Ms. Lee, Mr. Krishnamoorthi, Ms. Velázquez, Mr. Pocan, Mr. McEachin, Mr. Pallone, Mr. Cleaver, Ms. Adams, Ms. Roybal-Allard, Mr. Panetta, Mr. Smith of Washington, Ms. DeGette, Ms. Shea-Porter, Ms. Meng, Mr. Rush, Mr. Higgins of New York, Mr. Soto, Mr. Hastings, Mr. Espaillat, Mr. Sires, Ms. Eddie Bernice Johnson of Texas, Mr. Garamendi, Mr. Peters, Mr. Blumenauer, Ms. Hanabusa, Ms. Gabbard, Ms. Eshoo, Ms. Judy Chu of California, Mr. Raskin, Mr. Kildee, Ms. Castor of Florida, Mr. Gallego, Mrs. Lawrence, Ms. DeLauro, Mr. Schiff, Ms. Jayapal, Ms. Sewell of Alabama, Ms. Tsongas, Mr. Ryan of Ohio, Mr. Nolan, Ms. DelBene, Mr. Johnson of Georgia, Mr. Ruppersberger, Ms. Frankel of Florida, Mr. Nadler, Ms. Lofgren, Mr. Brendan F. Boyle of Pennsylvania, Mr. Larsen of Washington, Ms. Norton, and Mr. Evans) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the need for bold climate action in response to the release of the United Nations report
			 titled Global Warming of 1.5 degrees Celsius, an IPCC special report on the impacts of global warming of
			 1.5 degrees Celsius above pre-industrial levels and related global
			 greenhouse gas emission pathways in the context of strengthening the
			 global response to the threat of climate change, sustainable development,
			 and efforts to eradicate poverty.
	
 Whereas the Intergovernmental Panel on Climate Change (IPCC) released on Monday, October 8, 2018, a report in response to an invitation from the United Nations Framework Convention on Climate Change;
 Whereas the IPCC report was written by 91 authors and review editors from 40 countries, including the United States, and was reviewed by thousands of expert and government reviewers from around the world;
 Whereas the IPCC report found that increases in global temperature above preindustrial levels are overwhelmingly the result of anthropogenic sources of atmospheric carbon and other greenhouse gases;
 Whereas the IPCC report found that the last 50-year period in the Northern Hemisphere has the warmest average temperature of any 50-year period in 500 years;
 Whereas the IPCC report found that Earth is already seeing the consequences of 1 degree Celsius warming above preindustrial levels in the form of extreme weather, rising sea levels, longer and more severe droughts, diminishing Arctic sea ice, and diminished glacial and snow cover, among other impacts;
 Whereas the IPCC report found that as the global temperature continues to warm, the impacts of a warming atmosphere increase in severity;
 Whereas the report found that the difference between warming of 1.5 and 2 degrees Celsius is substantial, and that limiting warming to 1.5 degrees is affordable, feasible, and necessary to protecting people from the worst impacts of climate change, including extreme heat, drought, floods, and increased poverty and instability;
 Whereas the IPCC report found that, compared to warming of 1.5 degrees Celsius, warming at or above 2 degrees Celsius could result in 10 centimeters more global sea level rise and substantially more summers without Arctic sea ice;
 Whereas the IPCC report found that, compared to warming of 1.5 degrees Celsius, warming at or above 2 degrees could worsen impacts to terrestrial, freshwater, coastal, and marine ecosystems, and increase the risk of species loss and extinctions;
 Whereas the IPCC report found that warming at or above 2 degrees Celsius could lead to a loss of greater than 99 percent of all of Earth’s coral reefs;
 Whereas the IPCC report found that warming at or above 2 degrees Celsius could lead to mass migration from regions most impacted by atmospheric changes;
 Whereas the IPCC report found that at a 1.5 degree temperature rise, the global population exposed to water stress could be 50 percent lower than if the global temperature rises 2 degrees Celsius;
 Whereas the IPCC report found that the amount of people exposed to extreme heat waves rises substantially under a world warmed by 2 degrees Celsius rather than 1.5 degrees Celsius;
 Whereas the IPCC report found that at current rates of greenhouse gas emissions Earth will warm by 1.5 degrees Celsius above preindustrial levels by 2040;
 Whereas the IPCC report found that to avoid the impacts of a 1.5 degree Celsius warmer world by 2040, net global greenhouse gas emissions must be reduced by 45 percent below 2010 levels by 2030 and 100 percent below 2010 levels by 2050;
 Whereas the United States is a global leader; Whereas the United States is a member of the global community and is affected by climate impacts such as those outlined in the IPCC report;
 Whereas the United States is already suffering from the impacts of climate change; Whereas it is possible and economically beneficial to transition to a low-carbon economy that would not contribute to global climate change and would result in sustainable economic growth; and
 Whereas the Government of the United States has failed to enact policies to effectively transition to a low-carbon economy or reduce greenhouse gas emissions in line with scientific recommendations to reduce global temperature changes: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and accepts the findings of the Intergovernmental Panel on Climate Change;
 (2)expresses that it is the sense of the House of Representatives that reducing greenhouse gas emissions in line with IPCC recommendations would help avoid the most devastating climate change impacts and would be good for every American; and
 (3)expresses that it is the sense of the House of Representatives that immediate action by Congress and the Administration is needed to reduce greenhouse gas emissions by 45 percent below 2010 levels by 2030 and net zero emissions by 2050.
			